Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Application filed on 1/10/2010 and IDS filed on 1/10/2020. 
Claims 1-8 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        Claim 1 and similarly claims 7 and 8 recited “modeling characteristics of a plurality of secondary batteries mounted in a plurality of vehicles…control information used for charging/discharging control of a secondary battery that is secondarily used”, however it is not apparent what the “a secondary battery that is secondarily used” represent with 
As per claims 2-6 are rejected to for incorporating the above limitations into the claims by dependency.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. No. 2020/0074297 A1).

As per claim 1, Lee discloses:
A secondary battery state detecting system comprising: 
a model generating unit that generates a plurality of secondary battery models acquired by modeling characteristics of a plurality of secondary batteries (See Para [0148]-[0172], i.e. ANN…using input/output...characteristics parameter –based on input parameter, prior art use machine learning to generate corresponding characteristic for a vehicle, it is apparent the process is replicate multiple vehicles which generate multiple models]) mounted in a plurality of vehicles (See Figure 1 & Para [0034]-[0047], i.e. battery 20 is a secondary battery, See Figure 3 & Para [0131]-[0147], i.e. electric vehicle ); 
a server unit that collects the plurality of secondary battery models generated by the model generating unit and provides the collected secondary battery models as secondary use secondary battery control information used for charging/discharging control of a secondary battery that is secondarily used (See Para [0192], i.e. store plurality of control rules…corresponding to the acquired characteristic parameter, See Para [0170]-[0210] –[prior art include mapping between different characteristics with different control rules as cited is considered as the sever unit that collects , as the prior mapping the different rules, correspond to different characteristics based on the different inputs, considered as the multiple models]); and 
a secondary battery state detecting device that executes charging/discharging control of the secondary battery that is secondarily used by using the secondary use secondary battery control information provided from the server unit (See Para [0192], i.e. store plurality of control rules…corresponding to the acquired characteristic parameter, See Para [0170]-[0210] –[prior art directed to control rule, which charge and/discharge the battery according to the rules, is considered as the detecting device that executes charging/discharging as cited above]).



As per claim 3, Lee discloses all of the features of claim 2 as discloses above wherein Lee also discloses the secondary battery state detecting device includes a presentation unit that presents presentation information, and wherein at least one of a battery type, an SOC, and an output power of the secondary battery that is secondarily used is included in the presentation information (See Para [0141], i.e. display unit & Para [0185], i.e. display the internal information of the battery, See Para [0170]-[0210]).

As per claim 4, Lee discloses all of the features of claim 3 as discloses above wherein Lee also discloses wherein information indicating whether or not the plurality of secondary batteries have malfunctioned is included in the presentation information, and 

As per claim 5, Lee discloses all of the features of claim 1 as discloses above wherein Lee also discloses wherein the secondary battery state detecting device includes a detection unit that detects a current, a voltage, and a temperature of the secondary battery that is secondarily used (See Para [0043], See Para [0178], i.e. voltage value, current value, a temperature value), and wherein the secondary battery state detecting device executes charging/discharging control of the secondary battery that is secondarily used on the basis of the current, the voltage, and the temperature of the secondary battery, which is secondarily used, detected by the detection unit by using the secondary use secondary battery control information (See Para [0192], i.e. store plurality of control rules…corresponding to the acquired characteristic parameter, See Para [0170]-[0210]).

As per claim 6, Lee discloses all of the features of claim 5 as discloses above wherein Lee also discloses wherein, in a case in which the secondary battery that is secondarily used corresponds to none of the plurality of secondary batteries mounted in the plurality of vehicles, the secondary battery state detecting device selects an appropriate secondary battery model that is appropriate for charging/discharging control of the secondary battery that is secondarily used among the plurality of secondary 

As per claim 7, Lee discloses:
A secondary battery state detecting device that executes charging/discharging control of a secondary battery that is secondarily used, 
wherein a model generating unit generates a plurality of secondary battery models acquired by modeling characteristics of a plurality of secondary batteries (See Para [0148]-[0172], i.e. ANN…using input/output...characteristics parameter –[based on input parameter, prior art use machine learning to generate corresponding characteristic for a vehicle, it is apparent the process is replicate multiple vehicles which generate multiple models]) mounted in a plurality of vehicles (See Figure 1 & Para [0034]-[0047], i.e. battery 20 is a secondary battery, See Figure 3 & Para [0131]-[0147], i.e. electric vehicle ), 
wherein a server unit collects the plurality of secondary battery models generated by the model generating unit and provides the collected secondary battery models as secondary use secondary battery control information used for charging/discharging control of the secondary battery that is secondarily used (See Para [0192], i.e. store plurality of control rules…corresponding to the acquired characteristic parameter, See Para [0170]-[0210] –[prior art include mapping between different characteristics with different control rules as cited is considered as the sever unit that collects , as the prior mapping the different rules, correspond to different characteristics based on the different inputs, considered as the multiple models]), and 
wherein the secondary battery state detecting device executes charging/discharging control of the secondary battery that is secondarily used by using the secondary use secondary battery control information provided from the server unit (See Para [0192], i.e. store plurality of control rules…corresponding to the acquired characteristic parameter, See Para [0170]-[0210] –[prior art directed to control rule, which charge and/discharge the battery according to the rules, is considered as the detecting device that executes charging/discharging as cited above]).

As per claim 8, Lee discloses:
A secondary battery state detecting method executing charging/discharging control of a secondary battery that is secondarily used, the secondary battery state detecting method comprising: 
generating a plurality of secondary battery models acquired by modeling characteristics of a plurality of secondary batteries (See Para [0148]-[0172], i.e. based on input parameter, prior art use machine learning to generate corresponding characteristic for a vehicle, it is apparent the process is replicate multiple vehicles which generate multiple models])  mounted in a plurality of vehicles by using a model generating unit (See Figure 1 & Para [0034]-[0047], i.e. battery 20 is a secondary battery, See Figure 3 & Para [0131]-[0147], i.e. electric vehicle );
collecting the plurality of secondary battery models generated by the model generating unit and providing the collected secondary battery models as secondary use secondary battery control information used for charging/discharging control of a secondary battery that is secondarily used by using a server unit  (See Para [0192], i.e. store plurality of control rules…corresponding to the acquired characteristic parameter, See Para [0170]-[0210] –[prior art include mapping between different characteristics with different control rules as cited is considered as the sever unit that collects , as the prior mapping the different rules, correspond to different characteristics based on the different inputs, considered as the multiple models]); and 
acquiring the secondary use secondary battery control information provided by the server unit and executing charging/discharging control of the secondary battery that is secondarily used by using the secondary use secondary battery control information by using the secondary battery state detecting device  (See Para [0192], i.e. store plurality of control rules…corresponding to the acquired characteristic parameter, See Para [0170]-[0210] –[prior art directed to control rule, which charge and/discharge the battery according to the rules, is considered as the acquiring and charging/discharging as cited above]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/           Primary Examiner, Art Unit 2851